721 N.W.2d 870 (2006)
271 Mich. App. 801
Wanda YOUNG
v.
Bryan PUNTURO
Docket No. 223586.
Court of Appeals of Michigan.
April 5, 2006.
WILDER, J.
This Court held defendant's motion for reconsideration in abeyance pending final action by the Alabama Supreme Court. The Alabama Supreme Court ruled that the Tuscaloosa County Circuit Court lacks jurisdiction over the custody, child support and visitation issues concerning the children of the parties. Accordingly, this Court orders that the motion for reconsideration is GRANTED, and this Court's opinion issued June 25, 2002 is hereby VACATED. A new opinion will be issued.
GRIFFIN, J., did not participate.